DETAILED ACTION
Claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  the phrase “A method” should be “The method”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-15 of U.S. Patent No. 11,191,091. Although the claims at issue are not identical, they are not patentably distinct from each other because followings.

As to claim 1: Patent discloses a user equipment for random access transmission in a frame structure comprising physical resource blocks, the user equipment comprising a memory storing computer readable instructions and a processor configured to execute the computer readable instructions, and configured to: 
receive a broadcast including one or more parameters for determining disadvantageous transmission conditions (see at least claim 13, limitation 1), 
determine disadvantageous transmission conditions based on at least one of the parameters included in the received broadcast (see at least claim 13, limitation 2), 
transmit a random access based transmission in a first set of physical resource blocks of a frame structure comprising physical resource blocks if no disadvantageous transmission conditions are determined (see at least claim 13, limitation 3 and claim 5), and 
transmit a random access based transmission in a second set of physical resource blocks if disadvantageous transmission conditions are determined (see at least claim 13, limitation 4 and claim 5 & 7); 
wherein the second set of physical resource blocks is longer than the first set of physical resource blocks (see at least claim 13, limitation 5); and 
wherein disadvantageous transmission conditions are determined by counting unsuccessful transmission attempts, and disadvantageous transmission conditions are determined to exist if a counted number of unsuccessful transmission attempts made within a predefined time exceed a threshold (see at least claim 13, limitation 6).
As to claim 2: Patent discloses the user equipment according to claim 1, wherein disadvantageous transmission conditions are determined if a signal received from the base station is below a threshold (see at least claim 2).
As to claim 3: Patent discloses the user equipment according to claim 1, wherein disadvantageous transmission conditions are determined based on estimating the receive power level of the serving cell and/or the receive power level of neighbor cells (see at least claim 8).
As to claim 4: Patent discloses the user equipment according to claim 1, wherein the second set of physical resource blocks has a longer duration than the first set of physical resource blocks (see at least claims 9-10).
As to claim 5: Patent discloses the user equipment according to claim 1, wherein a value for the threshold is one of the parameters included in the received broadcast (see at least claim 11).
As to claim 6: Patent discloses the user equipment according to claim 1, wherein at least one of a value for the threshold and a value for the predefined time are parameters included in the received broadcast (see at least claim 12).
As to claim 7: Patent discloses a method for random access based transmission in a frame structure, said method performed in a user equipment, the frame structure comprising at least one first set of physical resource blocks and at least one second set of physical resource blocks, the method comprising: 
receiving with the user equipment a broadcast, said broadcast including one or more parameters for determining disadvantageous transmission conditions (see at least claim 14, limitation 1), 
making a determination that the user equipment is either in a disadvantaged state or is not in the disadvantaged state based on at least one of the parameters included in the received broadcast, said determination being made by the user equipment itself based upon its own self-evaluation of a condition being experienced by the user equipment (see at least claim 14, limitation 2), 
if the user equipment makes the determination for itself that it is not in the disadvantaged state, said user equipment transmits random access based transmission to a serving base station using the at least one first set of physical resource blocks (see at least claim 14, limitation 3 and claim 5), and 
if the user equipment makes the determination for itself that it is in the disadvantaged state, said user equipment transmits random access based transmission to the serving base station using the at least one second set of physical resource blocks (see at least claim 14, limitation 4 and claims 5 & 7); 
wherein the determination is made by the user equipment itself that it is in a disadvantaged state when as evaluated by the user equipment itself, it is true that a number of unsuccessful transmission attempts counted by the user equipment within a defined time exceeds a transmission reattempt threshold (see at least claim 14, limitation 5).
As to claim 8: Patent discloses the method according to claim 7, wherein a value for the threshold is one of the parameters included in the received broadcast (see at least claim 11).
As to claim 9: Patent discloses the method according to claim 7, wherein at least one of a value for the threshold and a value for the predefined time are parameters included in the received broadcast (see at least claim 12).
As to claim 10: Patent discloses the method according to claim 7, wherein random access based transmission is transmitted using time slots of uplink control frames (see at least claims 5-6).
As to claim 11: Patent discloses a user equipment for random access based transmission in a frame structure, the frame structure comprising at least one first set of physical resource blocks and at least one second set of physical resource blocks (see at least claim 5), the user equipment comprising a memory storing computer readable instructions and a processor configured to execute the computer readable instructions, and configured to: 
receive a broadcast, said broadcast including one or more parameters for determining disadvantageous transmission conditions (see at least claim 15, limitation 1), and 
make a determination that the user equipment is either in a disadvantaged state or is not in the disadvantaged state based on at least one of the parameters included in the received broadcast, said determination being made by the user equipment itself based upon its own self-evaluation of a condition being experienced by the user equipment (see at least claim 15, limitation 2), wherein: 
if the user equipment makes the determination for itself that it is not in the disadvantaged state, said user equipment transmits random access based transmission to a serving base station using the at least one first set of physical resource blocks (see at least claim 15, limitation 3 and claims 5 & 7); 
if the user equipment makes the determination for itself that it is in the disadvantaged state, said user equipment transmits random access based transmission to the serving base station using the at least one second set of physical resource blocks (see at least claim 15, limitation 4 and claim 5); and 
the determination is made by the user equipment itself that it is in a disadvantaged state when, as evaluated by the user equipment itself, it is true that a number of unsuccessful transmission attempts counted by the user equipment within a defined time exceeds a transmission reattempt threshold (see at least claim 15, limitation 5).
As to claim 12: Patent discloses the user equipment according to claim 11, wherein random access based transmission is transmitted using time slots of uplink control frames (see at least claims 5-6).
As to claim 13: Patent discloses the user equipment according to claim 11, wherein disadvantageous transmission conditions are further determined if a signal received from the base station is below a threshold (see at least claim 2).
As to claim 14: Patent discloses the user equipment according to claim 11, wherein disadvantageous transmission conditions are further determined based on estimating the receive power level of the serving cell and/or the receive power level of neighbor cells (see at least claim 8).
As to claim 15: Patent discloses the user equipment according to claim 11, wherein the second set of physical resource blocks has a longer duration than the first set of physical resource blocks (see at least claims 9-10).
As to claim 16: Patent discloses the user equipment according to claim 11, wherein a value for the threshold is one of the parameters included in the received broadcast (see at least claim 11).
As to claim 17: Patent discloses the user equipment according to claim 11, wherein at least one of a value for the threshold and a value for the predefined time are parameters included in the received broadcast (see at least claim 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464